--------------------------------------------------------------------------------

K-TRONIK INTERNATIONAL CORP.
290 Vincent Avenue, 3rd Floor
Hackensack, New Jersey 07601
Tel: (201) 488-4600
Fax: (201) 488-8480

K-TRONIK TO COMMENCE TRADING JANUARY 21, 2004

HACKENSACK, NJ, January 19, 2004 – K-Tronik International Corp. (“K-Tronik”) is
pleased to announce that its common shares will commence trading on the NASDAQ
OTCBB on January 21, 2004 under the symbol “KTRK”.

K-Tronik is a leading manufacturer of energy-efficient electronic ballasts for
fluorescent lamps. Headquartered in New Jersey, K-Tronik supplies ballasts
worldwide to original light fixture equipment manufacturers, distributors and
contractors. With a broad product line, low-cost production and one of the
lowest product defect rates in the industry, K-Tronik has branded a solid
reputation in the rapidly growing energy technology industry.

K-Tronik's strategy moving forward is to increase market share through acquiring
ESCO'S (Energy Saving Contractors that specialize in conducting energy
efficiency audits of multiple tenant commercial buildings and retrofitting them
with high efficiency products including electronic ballasts, emergency lighting
and dimming capable products). By vertically integrating manufacturing,
distribution and auditing capabilities, it is anticipated that sales momentum
will increase substantially, gross margins will be enhanced and synergistic
operating efficiencies will be created.

Additionally, K-Tronik hopes to lever its well-respected brand-name recognition
and strong market share built over the past six years. With manufacturing
facilities in China and an extensive sales and distribution network in the U.S.,
K-Tronik is poised to become a conduit for potential Asian manufacturers
desiring access to the U.S. market.

K-Tronik International Corp., headquartered in Hackensack, New Jersey, is a US
reporting issuer. K-Tronik may be contacted by calling (416) 216-8659 and its
continuous disclosure documentation can be viewed on the SEC’s EDGAR website at
www.sec.com by a keyword search of “K Tronik”. K-Tronik is a majority owned
subsidiary of Eiger Technology, Inc., which is headquartered in Toronto, Canada
and which is listed on the Toronto Stock Exchange (TSX: AXA).

The management of the Company, who take full responsibility for its content,
prepared this press release. This press release contains forward-looking
statements relating to future events and results that are based on K-Tronik’s
current expectations. These statements involve risks and uncertainties
including, without limitation, K-Tronik’s ability to successfully develop and
market its products, consumer acceptance of such products, currency exchange
risks, uncertainties due to international trade relationships, competitive
pressures relating to price reductions, new product introductions by third
parties, technological innovations and overall market conditions. Consequently,
actual events and results in future periods may differ materially from those
currently expected.

--------------------------------------------------------------------------------